Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Kohara et al. (US Patent Application 2013/0244367, published 19 Sep. 2013, hereinafter Kohara) in view of Otawa et al. (US Patent 5,300,581, published 05 Apr. 1994, hereinafter Otawa).
Regarding claims 1-2, Kohara teaches an alkoxysilyl group-containing hydrogenated block copolymer, containing at least two blocks based on aromatic vinyl monomers and at least one block based on a conjugated diene monomer (Abstract).  Kohara teaches that 90% or more of the unsaturated bonds are hydrogenated and the weight fraction of the aromatic vinyl block to the weight fraction of the conjugated diene block is 20:80 to 60:40 (Abstract).  Kohara teaches that the alkoxysilyl group is grafted into the hydrogenated block copolymer (paragraph 0107) and an organic peroxide (crosslinking agent) is added in the amount of 0.01 to 5 parts based on 100 parts of the hydrogenated block copolymer (paragraphs 0106 and 0113). 
Kohara does not disclose the use of a crosslinking aid as claimed.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a crosslinking aid as taught by Otawa into the adhesive composition of Kohara.  Otawa teaches that the incorporation of the crosslinking aid results in a uniform and moderate crosslinking reaction (col. 19, lines 60-62) and the resulting composition had excellent fluidity and did not show any change in physical properties under a thermal history during processing (col. 20, lines 6-11).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kohara et al. (US Patent Application 2013/0244367, published 19 Sep. 2013, hereinafter Kohara) in view of Otawa et al. (US Patent 5,300,581, published 05 Apr. 1994, hereinafter Otawa) and further in view of Toyoizumi et al. (JP 2006-328410 A, published 07 Dec. 2006, hereinafter Toyoizumi) and further in view of Takeuchi et al. (US Patent Application 2014/0093723 A1, published 03 Apr. 2014, hereinafter Takeuchi).
Regarding claim 3, Kohara in view of Otawa teaches the elements of claim 1.

Kohara in view of Otawa does not disclose laminating layer of his composition to at least one side of a polyimide based film.
Toyoizumi teaches a composition very similar to Kohara’s:
….hydrogenated modified polymer composition comprising a hydrogenated modified block copolymer (paragraphs 0073-0074 with conjugated diene (paragraph 0007) and aromatic vinyl monomer units (paragraph 0027) and reacting the polymer with an alkoxysilane compound (paragraph 0013).  Toyoizumi teaches the hydrogenation ratio is preferably 95% or more (paragraph 0050).
Toyoizumi teaches that his resin has excellent adhesiveness (paragraph 0001) and can be used in laminates (paragraph 0162).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the composition of Kohara in view of Otawa as an adhesive in a laminate.
Takeuchi teaches a polyimide layer and an adhesive layer, which is disposed on the polyimide resin layer (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to laminate the polyimide film as taught by Takeuchi with the adhesive composition of Kohara in view of Otawa and further in view of Toyoizumi.  Takeuchi .

Claims 3-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kohara et al. (US Patent Application 2013/0244367, published 19 Sep. 2013, hereinafter Kohara) in view of Otawa et al. (US Patent 5,300,581, published 05 Apr. 1994, hereinafter Otawa) and further in view of Toyoizumi et al. (JP 2006-328410 A, published 07 Dec. 2006, hereinafter Toyoizumi) and further in view of Nishimoto et al. (US Patent 6,451,441 B1, published 17 Sep. 2014, hereinafter Nishimoto) and further in view of evidence given by CNCCookBook.com.
Regarding claims 3-5, Kohara in view of Otawa teaches the elements of claim 1.
Kohara in view of Otawa teaches that his composition has excellent adhesion to glass (Abstract).
Kohara in view of Otawa does not disclose the use of his composition in forming a laminate as claimed.
Toyoizumi teaches a composition very similar to Kohara’s:
…hydrogenated modified polymer composition comprising a hydrogenated modified block copolymer (paragraphs 0073-0074 with conjugated diene (paragraph 0007) and aromatic vinyl monomer units (paragraph 0027) and reacting the polymer with an alkoxysilane compound (paragraph 0013).  Toyoizumi teaches the hydrogenation ratio is preferably 95% or more (paragraph 0050).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the composition of Kohara in view of Otawa in view of Toyoizumi as an adhesive in a laminate.
Nishimoto teaches a metal foil stuck to one surface of a polyimide film via an adhesive layer (col. 4, lines 55-62).  Nishimoto teaches that the metal foil should possess average surface roughness Ra values of 0.2 to 0.7 [Symbol font/0x6D]m (col. 5, lines 29-32), which corresponds to Rz values of about 1.4 to 5.0, using the approximate conversion factor of 7.2 between Ra and Rz for metals provided by CNCCookBook.com’s Complete Guide to Surface Finish Symbols, Charts, RA, RZ, Measurements, and Callouts (pages 9-11, Table: Surface Finish Math and Equations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to laminate a polyimide film and a metallic foil as taught by Nishimoto using the adhesive layer composition as taught by Kohara in view of Otawa and further in view of Toyoizumi.  Nishimoto teaches that the resulting laminate is very useful for producing multi-layer wiring boards that have fine and highly-dense wiring and excellent flatness (Abstract).
Regarding claim 8, Kohara in view of Otawa and further in view of Toyoizumi and further in view of Nishimoto teaches the elements of claim 4.
Kohara in view of Otawa and further in view of Toyoizumi and further in view of Nishimoto does not disclose the peel strength between the resin composition and the polyimide resin.
.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Yokota and Terajima (JP S58-225103 A, published 27 Dec. 1983, hereinafter Yokota) in view of Pendleton et al. (“Novel heat resistant plastics from hydrogenation of styrene polymer,” Platzer (ed.), Polymerization Reactions and New Polymers, Adv.Chem. ACS, published 1973, hereinafter Pendleton) and further in view of Otawa et al. (US Patent 5,300,581, published 05 Apr. 1994, hereinafter Otawa).
Regarding claims 1-2, Yokota teaches a hydrogenated styrene-butadiene-styrene block copolymer with a styrene content of 5-50 wt.% that is reacted with a silane compound, for example, vinyl trimethoxy silane, in the presence of 0.01 – 3 wt.% organic peroxide (crosslinking agent) (Abstract) which would necessarily result in a graft-modified hydrogenated styrene-butadiene-styrene block copolymer.  Yokota teaches that this resin has improved heat resistance, impact resilience, and creep characteristics compared with other hydrogenated block copolymers, such as Kraton (Abstract and page 4, 1st paragraph).
Yokota does not disclose the extent of hydrogenation of the styrene in his styrene-diene block copolymer.
st paragraph). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a fully hydrogenated styrene-diene block copolymer as taught by Pendleton in the formulation taught by Yokota.  Pendleton teaches that his hydrogenated styrene-diene polymers were tough, puncture resistant, and flexible (page 34, Results section, 1st paragraph).  He also teaches that his hydrogenated block copolymers retained their tensile strength at elevated temperatures (page 34, Results section, 1st paragraph).
Yokota in view of Pendleton does not disclose the use of a crosslinking aid as claimed.
Otawa teaches the incorporation of a peroxy crosslinking aid in a crosslinking formulation with a peroxide radical initiator (col. 19, lines 35-49).  Otawa teaches crosslinking aid selected from functional methacrylate monomers such as divinyl benzene, triallylcyanurate, ethylene glycol dimethacrylate, diethylene glycol dimethacrylate, and trimethylolpropane trimethacrylate, and polyfunctional vinyl monomers such as vinyl butyrate or vinylstearate (col. 19, lines 49-60).  Otawa teaches that the crosslinking aid is used in the amount of 0.1 to 2 parts by weight per 100 parts of polymer (col. 20, lines 3-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a crosslinking aid as taught by Otawa into the adhesive composition of Yokota in view of Pendleton.  Otawa teaches that the incorporation of the crosslinking aid results in a uniform and moderate crosslinking reaction (col. 19, lines 60-62) .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yokota and Terajima (JP S58-225103 A, published 27 Dec. 1983, hereinafter Yokota) in view of Pendleton et al. (“Novel heat resistant plastics from hydrogenation of styrene polymer,” Platzer (ed.), Polymerization Reactions and New Polymers, Adv.Chem. ACS, published 1973, hereinafter Pendleton) and further in view of Otawa et al. (US Patent 5,300,581, published 05 Apr. 1994, hereinafter Otawa) and further in view of and further in view of Toyoizumi et al. (JP 2006-328410 A, published 07 Dec. 2006, hereinafter Toyoizumi) and further in view of Takeuchi et al. (US Patent Application 2014/0093723 A1, published 03 Apr. 2014, hereinafter Takeuchi).
Regarding claim 3, Yokota in view of Pendleton and further in view of Otawa teaches the elements of claim 1.
Yokota in view of Pendleton and further in view of Otawa does not disclose laminating a layer of his composition to at least one side of a polyimide based film.
Toyoizumi teaches a composition very similar to Yokota in view of Pendleton:
…a hydrogenated modified polymer composition comprising a hydrogenated modified block copolymer (paragraphs 0073-0074 with conjugated diene (paragraph 0007) and aromatic vinyl monomer units (paragraph 0027) and reacting the polymer with an alkoxysilane compound (paragraph 0013).  Toyoizumi teaches the hydrogenation ratio is preferably 95% or more (paragraph 0050).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the composition of Yokota in view of Pendleton and further in view of Otawa as an adhesive in a laminate.
Takeuchi teaches a polyimide layer and an adhesive layer, which is disposed on the polyimide resin layer (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to laminate the polyimide film as taught by Takeuchi with the adhesive composition of Yokota in view of Pendleton and further in view of Otawa and further in view of Toyoizumi.  Takeuchi teaches that his laminate has reduced thickness and excellent reliability and stable heat-releasing properties (paragraph 0006).

Claims 3-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yokota and Terajima (JP S58-225103 A, published 27 Dec. 1983, hereinafter Yokota) in view of Pendleton et al. (“Novel heat resistant plastics from hydrogenation of styrene polymer,” Platzer (ed.), Polymerization Reactions and New Polymers, Adv.Chem. ACS, published 1973, hereinafter Pendleton) and further in view of Otawa et al. (US Patent 5,300,581, published 05 Apr. 1994, hereinafter Otawa) and further in view of Toyoizumi et al. (JP 2006-328410 A, published 07 Dec. 2006, hereinafter Toyoizumi) and further in view of Nishimoto et al. (US Patent 6,451,441 B1, published 17 Sep. 2014, hereinafter Nishimoto) and further in view of evidence given by CNCCookBook.com.

Yokota in view of Pendleton and further in view of Otawa does not disclose the use of his composition in forming a laminate as claimed.
Toyoizumi teaches a hydrogenated modified polymer composition comprising a hydrogenated modified block copolymer (paragraphs 0073-0074 with conjugated diene (paragraph 0007) and aromatic vinyl monomer units (paragraph 0027) and reacting the polymer with an alkoxysilane compound (paragraph 0013).  Toyoizumi teaches the hydrogenation ratio is preferably 95% or more (paragraph 0050).  Toyoizumi teaches that his resin has excellent adhesiveness (paragraph 0001) and can be used in laminates (paragraph 0162).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the composition of Yokota in view of Pendleton and further in view of Otawa and further in view of Toyoizumi as an adhesive in a laminate.
Nishimoto teaches a metal foil stuck to one surface of a polyimide film via an adhesive layer (col. 4, lines 55-62).  Nishimoto teaches that the metal foil should possess average surface roughness Ra values of 0.2 to 0.7 [Symbol font/0x6D]m (col. 5, lines 29-32), which corresponds to Rz values of about 1.4 to 5.0, using the approximate conversion factor of 7.2 between Ra and Rz for metals provided by CNCCookBook.com’s Complete Guide to Surface Finish Symbols, Charts, RA, RZ, Measurements, and Callouts (pages 9-11, Table: Surface Finish Math and Equations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to laminate a polyimide film and a metallic foil as taught by 
Regarding claim 8, Yokota in view of Pendleton and further in view of Otawa and further in view of Toyoizumi and further in view of Nishimoto teaches the elements of claim 4.
Yokota in view of Pendleton and further in view of Otawa and further in view of Toyoizumi and further in view of Nishimoto does not disclose the peel strength between the resin composition and the polyimide resin.
However, given that Yokota in view of Pendleton and further in view of Otawa and further in view of Toyoizumi and further in view of Nishimoto teaches the resin laminated metallic foil as claimed, it is the position of the examiner that the resin laminated metallic foil of Yokota in view of Pendleton and further in view of Otawa and further in view of Toyoizumi and further in view of Nishimoto would inherently possess the peel strength between the resin composition and the polyimide resin as claimed.

Response to Arguments
Applicant's arguments filed 04 Mar. 2021 have been fully considered, but they are not persuasive.  
Applicant amended claim 1.
Applicant argues that Kohara and Yokota do not teach the inclusion of a crosslinking aid, and Kohara and Yokota do not teach the inclusion of the crosslinking aids recited in claim 1.

Applicant argues that Yokota teaches the crosslinking reaction is achieved by molding the product through an extrusion process and then contacting with water in the presence of the silanol condensation catalyst, and this process of Yokota does not require a crosslinking aid.
However, Yokota teaches crosslinking his composition with a peroxide (Abstract and claim 1), and Otawa teaches crosslinking aids that work with peroxide compounds used to crosslink polymer compositions with grafts (col. 19, lines 29-65) and teaches advantages for including these compounds in the crosslinking of graft-modified thermoplastic elastomers (Abstract and col. 19, lines 60-62).  
Applicant may submit a declaration providing a technical explanation for why one of ordinary skill in the art would not combine the teachings of Yokota and Otawa.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm ET.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 

/JOHN VINCENT LAWLER/
Examiner, Art Unit 1787

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787